                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WAYNE RICKY ELSON RUDDER,                           Case No. 18-cv-06599-EMC
                                   8                      Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                   9               v.                                        MOTION FOR A TEMPORARY
                                                                                             RESTRAINING ORDER; AND
                                  10     WELLS FARGO BANK,                                   TRANSFERRING CASE
                                  11                      Defendant.                         Docket No. 8
                                  12
Northern District of California
 United States District Court




                                  13          Currently pending before the Court is Plaintiff Wayne Ricky Elson Rudder’s motion for a
                                  14   temporary restraining order (“TRO”). The Court held a hearing on the motion on November 15,
                                  15   2018. This order memorializes the Court’s rulings made at the hearing and provides supplemental
                                  16   analysis below.
                                  17          1.        The Court transfers the instant case to the Southern District of Florida pursuant to
                                  18   28 U.S.C. § 1404(a). It appears that the suit could have been brought in the Southern District of
                                  19   Florida. In addition, neither party objected to the transfer to the Southern District of Florida.
                                  20   Finally, the Southern District of Florida is the more appropriate venue given the location of the
                                  21   real property at issue, the location of the foreclosure sale, and the residence of Mr. Rudder and
                                  22   other persons likely to be witnesses.
                                  23          2.        Although the Court is transferring the case, it still addresses the motion for a TRO,
                                  24   particularly because the foreclosure sale is upcoming and it is not clear that the transfer will be
                                  25   completed by the date of the foreclosure sale and/or that the Florida district court will have
                                  26   sufficient time to review the case prior to the date of the foreclosure sale.
                                  27          The purpose of a TRO is to preserve the status quo and prevent irreparable harm until a
                                  28   court can determine whether a preliminary injunction is necessary. See Windermere Holdings,
                                   1   LLC v. U.S. Wall Decor, LLC, No. C 10-03955 LB, 2011 U.S. Dist. LEXIS 30451, at *2 (N.D.

                                   2   Cal. Jan. 14, 2011). “The standards for a temporary restraining order mirror that for a preliminary

                                   3   injunction.” Id. at *3. The moving party must demonstrate that (1) it is likely to succeed on the

                                   4   merits, (2) it is likely to suffer irreparable harm in the absence of preliminary relief, (3) the

                                   5   balance of equities tips in its favor, and (4) the preliminary relief is in the public interest. See

                                   6   Ghalehtak v. Fay Servicing, LLC, No. 17-cv-05976-EMC, 2017 U.S. Dist. LEXIS 177068, at *7-8

                                   7   (N.D. Cal. Oct. 25, 2017) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22-24 (2008)).

                                   8   The Ninth Circuit has held that “‘serious questions going to the merits’ and hardship balance that

                                   9   tips sharply toward the plaintiff can support issuance of [preliminary relief], assuming the other

                                  10   two elements of the Winter test are also met.” All. For The Wild Rockies v. Cottrell, 632 F.3d

                                  11   1127, 1132 (9th Cir. 2011).

                                  12           For the short term at least, the balance of hardships tips sharply in the estate’s favor.
Northern District of California
 United States District Court




                                  13   Without a TRO, the foreclosure sale will proceed. In contrast, the only harm Defendant Wells

                                  14   Fargo Bank will suffer from a TRO is a brief delay in moving forward with the sale. There are

                                  15   also sufficiently serious questions going to the merits, including what impact the sale would have

                                  16   on the disposition of the pending insurance claim. The Court therefore shall issue a TRO to

                                  17   preserve the status quo and prevent irreparable harm.

                                  18           This is not to say that the merits of this case will ultimately be resolved in the estate’s

                                  19   favor. Furthermore, the Court notes that there may still be issues regarding jurisdiction – e.g.,

                                  20   additional parties (Paul Eugene and Charles Danix) may need to be deemed required parties under

                                  21   Federal Rule of Civil Procedure 19; if so, their citizenship will come into play for purposes of

                                  22   diversity jurisdiction. See FAC at 5 (arguing that the two individuals should not be paid any

                                  23   money under the insurance policy). However, at this point, the Court is required to make only a

                                  24   preliminary assessment to determine if the preservation of the status quo is justified, at least for a

                                  25   brief period.

                                  26           The Court therefore issues the following TRO: Wells Fargo is hereby enjoined from selling

                                  27

                                  28
                                                                                           2
                                   1   the real property at issue for twenty-eight (28) days from the date of this order.1 This order shall

                                   2   expire at that time unless the parties agree to an extension or unless Mr. Rudder secures an

                                   3   extension from the Florida district court.

                                   4          For the foregoing reasons, Mr. Rudder’s motion is GRANTED and the Court orders the

                                   5   Clerk of the Court to immediately TRANSFER this case to the Southern District of Florida.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: November 16, 2018

                                  10

                                  11                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  12                                                      United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                         Although Federal Rule of Civil Procedure refers to a TRO of fourteen (14) days, the
                                  28   circumstances here – i.e., involving a transfer to the Florida district court – necessitate a longer
                                       period. Furthermore, Wells Fargo Bank did not object to the twenty-eight day period.
                                                                                          3
